COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
ENRIQUE POMPA, JR.,                                      )
                                                                              )              
No.  08-02-00419-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
283rd District Court
THE STATE OF TEXAS,                                     )
                                                                              )            
of Dallas County, Texas
Appellee.                           )
                                                                              )               
(TC# F99-20454-T)
                                                                              )
 
 
MEMORANDUM   OPINION
 
September 6, 2001,
Appellant Enrique Pompa, Jr., waived trial by jury and pursuant to a negotiated
plea, entered a plea of guilty before the court to the lesser offense of
aggravated possession of methamphetamine. 
He was convicted, and the court assessed punishment of confinement for
10 years, probated for 10 years, and a fine of $3,000.  No appeal was taken.  Thereafter on May 28, 2002, the State filed a
Second Amended Motion to Revoke Probation to which Appellant pled not true
after the court granted the State=s
motion to strike two of the paragraphs. 
Following the hearing, the court found one of the allegations to be
true, granted the State=s
motion, and set punishment at 5 years=
confinement in the penitentiary.  




Appellant=s court-appointed counsel has filed a
brief in which he has concluded that there is no arguable issue that counsel
can raise in good faith.  The brief meets
the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,
18 L.Ed.2d 493, reh. denied, 388 U.S. 924, 87 S.Ct. 2094, 18 L.Ed.2d
1377 (1967), by presenting a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be
advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App.
1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel=s
brief and the appellate record have been delivered to Appellant, and Appellant
has been advised of his right to file a pro se brief.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  No pro se
brief has been filed.
We have carefully
reviewed the record and counsel=s
brief and agree that the appeal has no good faith grounds to be advanced.  Further, we find nothing in the record that
might arguably support the appeal.  A
discussion of the contentions advanced in counsel=s
brief would add nothing to the jurisprudence of the state.
The judgment is
affirmed.
 
DON WITTIG, Senior Justice
August 21, 2003
 
Before Panel No. 5
Barajas, C.J., Larsen, and Wittig, JJ.
(Wittig, J., sitting by assignment)
 
(Do Not Publish)